Citation Nr: 0419004	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  91-45 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his treating psychiatrist


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant had service in the Army National Guard, 
including inactive duty for training (INACDUTRA) from July 
14, 1974 to May 17, 1977 and active duty for training 
(ACDUTRA) from October 1974 to February 1975.  It is unclear 
whether the appellant's active duty from May to September 
1977 was active service other than ACDUTRA.

In September 1984, the Board of Veterans' Appeals (Board) 
denied service connection for a psychosis.  In a January 1989 
rating decision, the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in San Juan, the Commonwealth of 
Puerto Rico, determined that there was no new and material 
evidence to reopen the appellant's claim for service 
connection for a psychiatric disability.  The appellant was 
notified of this determination in February 1989 and it became 
final when he did not file a timely appeal.

In 1991, the appellant sought to reopen his claim for service 
connection for a psychiatric disability.  This matter came to 
the Board on appeal from a March 1991 rating decision, in 
which the RO determined that no new and material evidence had 
been received to reopen the claim for service connection for 
a psychiatric disability.  In June 1992, the Board remanded 
the case to the RO for additional development.  

In a January 1996 decision, the Board determined that new and 
material evidence had been submitted, reopened the 
appellant's claim, and remanded the case to the RO for 
additional development and adjudication of the issue of 
service connection for a psychiatric disability on a de novo 
basis.  In a February 2000, the RO denied service connection 
for a psychiatric disability.  Following issuance of a 
supplemental statement of the case (SSOC) in March 2000, the 
case was returned to the Board. 

In a June 2000 decision, the Board denied the appellant's 
claim for service connection for a psychiatric disability to 
include PTSD.  The appellant appealed that Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2000 Order, the Court granted an 
unopposed Motion for Remand and to Stay Further Proceedings 
filed by the Secretary of VA, vacated the Board's June 2000 
decision, and remanded the case to the Board to obtain and 
associate English translations of all relevant Spanish 
documents and to readjudicate the issue of service connection 
for a psychiatric disability. 

In July 2001, the Board remanded the case back to the RO for 
additional development consistent with the Court's remand and 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002). 

In January 2003, the Board denied the veteran's claim.  The 
appellant appealed that Board decision to the Court.  In a 
December 2003 Order, the Court granted a Joint Motion for 
Remand (Joint Motion) filed by the parties, vacated the 
Board's January 2003 decision, and remanded the case to the 
Board for readjudication consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As the Joint Motion noted, it is unclear whether the 
appellant's active duty from May 18, 1977 to September 1, 
1977 was active duty service in the Army or was ACDUTRA in 
the Army National Guard.  A VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action, dated November 28, 1977, appears to 
indicate that service during the above period was ACDUTRA in 
the Army National Guard.  While a VA Form 07-3101, Request of 
Information, dated December 13, 1977 seems to indicate that 
service during the period in question was active duty in the 
Army.  The appellant's DD-214 appears to indicate that his 
service was with the Army National Guard.  As the Board 
observed in the January 2003 decision, the record does not 
show that service connection has been granted for any 
disability and, if the appellant's service was only INACDUTRA 
and ACDUTRA in the Army National Guard, he would not be 
considered a veteran for VA compensation purposes and would 
not entitled to the benefits and presumptions accompanying 
veteran status.  See 38 C.F.R. §§ 3.1(d), 3.6(a), 3.304(b), 
3.307, 3.309 (2003).  

Consistent with the Joint Motion, this case will be remanded 
to the RO to verify the appellant's status and make a 
determination as to whether the appellant's service from May 
18, 1977 to September 1, 1977 was active duty in the Army or 
ACDUTRA in the Army National Guard.  On remand, the RO must 
ensure compliance with the notice and duty to assist 
provisions of the VCAA.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC), and 
request that it certify all periods of 
active duty in the Army, if any, and of 
ACDUTRA with the Army National 
Guard/Reserves for the veteran in 1977.  
Actual dates of ACDUTRA must be provided.  
The NPRC should specify whether the 
appellant's duty from May 18, 1977 to 
September 1, 1977 was for active duty in 
the Army.  If the NPRC is unable to 
specify the type of service for the 
latter period, the RO should request 
verification from the service department.  
All responses received from the NPRC 
and/or the service department should be 
associated with the claims file.  

2.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002), and 38 C.F.R. § 3.159 
(2003)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002); is fully satisfied.  In 
particular, the RO must inform the 
claimant: (1) about the information and 
evidence not of record that is necessary 
to substantiate whether he is a veteran 
for VA compensation purposes and entitled 
to the benefits and presumptions 
accompanying veteran status; (2) about 
the information and evidence not of 
record that is necessary to substantiate 
a claim for service connection if he is 
determined to only have performed ACDUTRA 
and INACDUTRA in the Army National Guard; 
(3) about the information and evidence 
not of record that is necessary to 
substantiate a claim for service 
connection, on a direct or presumptive 
basis, if he is determined to have served 
on active duty in the Army; (4) about the 
information and evidence that VA has, or 
will seek to provide, in support of his 
claim; (5) about the information and 
evidence the claimant is expected to 
provide in support of his claim; and 
(6) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

3.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including making a determination 
as to whether the appellant served on 
active duty in the Army from May 18, 1977 
to September 1, 1977.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC) and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  The SSOC should set 
forth the pertinent laws and regulations, 
including those pertinent to establishing 
veteran's status, 38 C.F.R. §§ 3.1, 3.6, 
3.7, 3.12, 3.12a and 3.15 (2003), and 
those relating to soundness and 
establishing service connection on a 
direct or presumptive basis for a 
psychosis or PTSD, 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).   

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2003); see also Stegall v. West, 11 
Vet. App. 206 (1998).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to ensure compliance with the 
Court's order and due process considerations.  The Board 
intimates no opinion as to the outcome of this case.  No 
action by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2003).  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




